McAdam, C. J.
The assignee for the benefit of creditors failed to give the official bond required bylaw, and thereafter joined with his assignors in making a new assignment to the plaintiffs. This transfer vested in them good title to the claim in suit. Juliand v. Rathbone, 39 N. Y. 375. Its legality cannot be questioned by the debtor, for the payment by him to the plaintiffs will furnish him ample protection. It can be questioned only by the successor in trust or by the creditors of the original assignors for whose benefit the bond is intended. Woodworth v. Seymour, 22 Hun, 248. This rule is particularly applicable here, in view of the fact that the original assignors compromised with their creditors, so as to make the execution of the trust created for their benefit unnecessary, and the evident purpose of the new assignment was in aid of the compromise. There is no one left to attack the transfer, and the plaintiffs are entitled to judgment.